Citation Nr: 1518572	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-31 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include psychosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 2002 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) from April 2009 and July 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  VBMS contains notifications regarding the scheduled Travel Board hearing dated in December 2010 and February 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2010, the Veteran requested a Travel Board hearing before the Board; the Travel Board hearing was scheduled for March 1, 2011.  VBMS contains an initial hearing notification letter dated in December 2010.  This notification letter was addressed to an address in Virginia.  In January 2011, the hearing notification letter was returned as undeliverable, and noted "not at this address."  

Another hearing notification letter was sent in February 2011 to the same Virginia address.  The record indicates that the Veteran failed to appear for his scheduled March 2011 Travel Board hearing.  

The Veteran's listed address is in Ohio, not Virginia, and all of his submissions around the timeframe of the hearing were from an Ohio address.  Therefore, it appears that the hearing notification letters were sent to the wrong address, and the Board is concerned that the Veteran did not receive them.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2014).  Thus, a remand of this issue is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a Travel Board hearing in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  The AOJ should ensure that the hearing notification is sent to the Veteran's correct listed address, and that the Veteran receives the notification.  After the hearing is conducted, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

